Exhibit 10(t)

INFORMATION CONCERNING EXECUTIVE COMPENSATION

The following table presents details of compensation information previously
discussed within the Compensation Discussion and Analysis for the Principal
Executive Officer, the Principal Financial Officer and the three other most
highly compensated executive officers, based on total compensation in 2009, 2008
and 2007:

Summary Compensation Table

 

     Year    Salary    Bonus    Stock
Awards (1)    Option
Awards (2)    Non-equity
Incentive Plan
Compensation (3)    Change in
Pension Value
and
Nonqualified
Deferred
Compensation
Earnings (4)    All Other
Compensation (5)    Total

Jai P. Nagarkatti
President, CEO, Chairman

   2009
2008
2007    $
 
  750,000
750,000
660,000    $


 

 

—  


—  

—  

   $
 
  967,000
1,144,800
606,750    $
 
  678,750
1,098,000
951,750    $
 
  384,000
356,625
439,105    $
 
  214,864
79,672
40,069    $
 
  202,168
196,171
195,000    $
 
  3,196,782
3,625,268
2,892,674

Rakesh Sachdev (6)
Vice President & CFO

   2009
2008     
  475,000
59,375     
  250,000
—       
  508,642
499,975     
  348,878
499,994     
  197,600
—       
  6,492
932     
  130,678
2,077     
  1,917,290
1,062,352

Franklin D. Wicks
Managing Director, US & Canada; Pres, Research Essentials & Specialties

   2009
2008
2007     
 
  350,000
350,000
340,000     


 

 

—  


—  

—  

    
 
  355,856
286,200
177,980     
 
  166,520
269,376
253,800     
 
  137,130
122,045
156,570     
 
  207,932
45,489
6,544     
 
  57,381
44,774
42,810     
 
  1,274,819
1,117,884
977,704

David W. Julien
President, Supply Chain

   2009
2008
2007     
 
  340,000
340,000
330,000     


 

 

—  


—  

—  

    
 
  355,856
286,200
177,980     
 
  166,520
269,376
253,800     
 
  138,720
118,558
163,845     
 
  125,773
30,256
5,551     
 
  50,200
45,269
43,382     
 
  1,177,069
1,089,659
974,558

Gilles A. Cottier
President, SAFC

   2009
2008
2007     
 
  300,000
300,000
290,000     


 

 

—  


—  

—  

    
 
  305,572
286,200
177,980     
 
  166,520
293,524
253,800     
 
  122,400
104,610
143,985     
 
  23,529
15,219
11,469     
 
  53,878
41,191
40,333     
 
  971,899
1,040,744
917,567

 

(1) Amounts listed represent the value of performance awards as of the grant
date in each year, based on the targeted value (100%). The maximum value
achievable is 150% of the targeted value. Assumptions used in the calculation of
these targeted amounts are included in Note 12 “Common Stock” to our
consolidated financial statements for 2009 included in our annual report on Form
10-K filed with the SEC on February 10, 2010. The performance shares were
granted pursuant to our 2003 LTIP. Dividends are not paid on these performance
shares. The ultimate number of shares awarded pursuant to these grants will
depend upon our performance over the three-year periods ending December 31,
2009, 2010 and 2011. Shares will be awarded in 2010, 2011 and 2012 after the
results for the performance periods have been determined.

(2) Represents the value of option awards at grant date, based on the
assumptions used in calculating the value of an option in SFAS 123(R).
Assumptions used in the calculation of these amounts are included in Note 12
“Common Stock” to our consolidated financial statements for 2009 included in our
annual report on Form 10-K filed with the SEC on February 10, 2010.

(3) Amounts are earned and accrued during the fiscal years indicated and are
paid subsequent to the end of the fiscal year pursuant to our cash bonus plan,
discussed under the caption “2009 Target Compensation” of the 2010 Proxy
Statement.

(4) Amounts represent the change in the present value of accrued benefits under
our defined benefit cash pension plan, discussed under the caption “Retirement
Security Value Plan (Pension Plan)” of the 2010 Proxy Statement, from
December 31, 2008 to December 31, 2009. Effective with the 2008 calendar year,
the Company was required to change the plan’s measurement date used for
financial reporting purposes from November 30 to December 31. The change in
pension values shown for 2009 is the change for the calendar year, rather than
for the thirteen months elapsed since the previous plan measurement date. There
are no above-market or preferential investment earnings on nonqualified deferred
compensation arrangements for any of our named executive officers or any other
employees.

(5) Components of this column are described under the caption “All Other
Compensation” of the 2010 Proxy Statement.

(6) Mr. Sachdev joined the Company on November 17, 2008. Pursuant to his
agreement letter disclosed on November 18, 2008, Mr. Sachdev received the first
of two equal payments payable on the first and second anniversary of his
employment.



--------------------------------------------------------------------------------

Exhibit 10(t) (continued)

 

The components of all other compensation for 2009 are as follows:

ALL OTHER COMPENSATION

 

Name

   Year    401(k)
Retirement
Savings Plan    Supplemental
Retirement
Plan    Relocation
Payments    Personal Use
of Company
Vehicle /Car
Allowance    Total

Jai P. Nagarkatti

   2009    $ 9,420    $ 187,700    $ —      $ 5,048    $ 202,168

Rakesh Sachdev

   2009      9,420      36,000      66,566      18,692      130,678

Franklin D. Wicks

   2009      9,420      28,500      —        19,461      57,381

David W. Julien

   2009      9,420      27,900      —        12,880      50,200

Gilles A. Cottier

   2009      9,420      25,500      —        18,958      53,878